department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date date date legend org organization name xx date address org address person to contact identification_number in reply refer to te_ge review staff ein certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 sec_6033 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20x x and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment _ - however you you also have the right to contact the office_of_the_taxpayer_advocate should first contact the person whose name and tclephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the ‘taxpayer advocate from the site where the tax_deficiency was determined by calling tel or write taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states ax court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours douglas h shulman commissioner by nanette m downing director eo examinations lenclosures publication publication a ie te_ge eo examination sec_30 east st suite 1130b mail stop st paul mn org address date date taxpayer_identification_number tax form tax_year ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely sunita lough director eo examinations enclosures publication publication report of examination form 886-a resin name ol taxpayer org explanations of items schedule number or exhibit - - tax identification_number year s ended itn december 20xx december 20xx legend org organization name xx date city city state state issue whether org located in city state qualifies for exemption under sec_501 of the internal_revenue_code facts of the internal_revenue_code irc org is an exempt_organization located in city state that is exempt under sec_501 c letter was issued on may 20xx that stated the organization was exempt from federal_income_tax under sec_501 a of the internal_revenue_code as an organization described in sec_501 c with a foundation status classification under sec_509 a exhibit a provides copies of irs correspondence requesting the exempt_organization file the form_990 for tax periods ending december 20xx and december 20xx law irc section c exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private shareholder or on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office substantial individual of which activities carrying part the no of is provides that every person liable sec_6001 for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal_revenue_service laws the secretary may also prescribe by forms or regulations the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe form 886-a issued october 20nx form 886-a rew januany'993 name of taxpayer org - explanations of items schedule number or exhibit tax identification_number year s ended ein december 20xx december 20xx reg sec_1_6001-1 in conjunction with treas reg treas c provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such are required to substantiate the organization shall information required by sec_6033 also keep such books_and_records as all treas reg sec_1_6001-1 states that the books_or_records required by this section shall be kept or for inspection available at employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law internal_revenue_service officers by authorized times reg sec_1_6033-1 provides that every organization which has established its right to treas exemption from tax whether or not it file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of its exempt status and to administer the provisions of enabling him to inquire further into subchapter_f sec_501 and the following chapter of the code and sec_6033 is required to rul 1959_1_cb_627 concerns an exempt_organization that was requested to rev produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the file the required information_return or otherwise to service held that the failure or inability to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds is observing the conditions required for the that the organization has not established that it continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status taxpayer’s position the taxpayer's position is unknown at this time government’s position org was requested to provide books_and_records to the irs to show they continue to be in addition the exempt_organization was exempt under sec_501 of the irc c forn s86-a issued october 20nn form s86-a a name of taxpayer org explanations of items schedule number or exhibit tax identification_number year s ended ein december 20xx december 20xx issued correspondence requesting a form_990 be filed for tax years 20xx and 20xx under sec_6001 and sec_6033 an exempt_organization must keep records and file an annual tax_return sec_1_6001-1 provides that every organization which has established its right to exemption from tax is required to submit information as required to inquire if an organization shall continue to be exempt is the government's position that information from org has not been provided to determine if they continue to be exempt from tax it conclusion org of city state has failed to meet the reporting requirements as an exempt_organization as required under sec_6001 and along with sec_1_6001-1 sec_1_6001-1 and sec_1 accordingly since the organization has failed to observe the requirements to a return for its continued existence as an exempt_organization under sec_501 c of the irc the tax-exempt status is revoked effective january 20xx file form 886-a issued october 20nx
